This was an independent action, under § 589 Burns 1914, § 614 Burns 1926, to procure a new trial on the ground of newly-discovered evidence. The original action was appealed to this court on the merits, the error assigned being the action of the court in overruling appellant's motion for a new trial for cause. See Bullerdick v. Miller (1926), 85 Ind. App. 369,152 N.E. 280. The judgment on that appeal having been reversed with instructions to the trial court to grant a new trial, the question here involved becomes moot.
The appeal is therefore dismissed.